Exhibit 99.1 FOR IMMEDIATE RELEASE 28 October 2010 Company contact: Cecil Whitmore Investor Relations Littlefield Corporation 512-476-5141 cwhitmore@littlefield.com Investor Relations Contact: John Nesbett / Jennifer Belodeau Institutional Marketing Services (IMS) 203-972-9200 Littlefield Corporation Announces Q3 2010 Results Littlefield Corporation (OTCBB: LTFD) today announced results for the third quarter of 2010. The Company matched its prior third quarter record level of bingo revenue from continuing operations of $2.2 million while expanding its gross margin to 27% from 21% in the prior year and increasing gross profit by almost 25%. The Company’s third quarter loss from continuing operations was $131,291 versus $119,253 last year.It should be noted the third quarter is seasonally the weakest quarter due to the traditional seasonal weakness experienced in July and August. Third Quarter 2010 Earnings Press Release Page: 2 HIGHLIGHTS Highlights of the third quarter compared to the prior year follow; for comparability these have been adjusted to exclude the discontinued Hospitality business operations: 1. Total consolidated Q3 2010 revenue was $2,202,089, within $3,488 of last year’s record-setting level for third quarter revenue. 2. Total consolidated Q3 2010 gross profit including the noted items was $585,162, up $112,645 or 24% versus the prior year. 3. Total gross profit margin expanded to 27% of revenue from 21% of revenue in Q3 2009. 4. During the third quarter, the Company repurchased 142,540 shares of our common stock at $0.72. The Q3 2010 results include approximately $275,000 of notable items: · $134,000 of expense associated with the start-up of new halls and re-openings at halls in Texas, · $116,000 of legal expense for South Carolina, Florida, Texas and its Furtney litigation and · $25,000 for non-cash stock-based compensation. The Q3 2009 results include approximately $271,000 of notable items: · $303,000 of expense associated with the start-up of new halls and re-openings at halls in Texas, · $73,000 of legal expense for South Carolina, Florida, Texas and its Furtney litigation and · $17,000 for non-cash stock-based compensation which were partially offset by a · $122,000 reduction of estimated prior year reserve for incentive compensation. The Company’s Entertainment business is referred to as “continuing” operations and the Hospitality segment divested in the second quarter of 2009 is referred to as “discontinued” operations in this report. The following report is based upon unaudited financial statements. REVENUE Q3 2010 Q3 2009 Variance % Change LTFD Corporation (0%) Entertainment (0%) Other NM Third Quarter 2010 Earnings Press Release Page: 3 The historical trend of revenue changes shown below correlates closely with the recessionary trends of the American economy and the effect of renovations and start-up of halls in Texas.Though revenues have begun to improve in Q4 2008 and thereafter, it is important to remember the Company made several acquisitions which have contributed to the growth of revenues. TREND OF REVENUE CHANGES Q1 2004 Q2 2004 Q3 2004 Q4 2004 Q1 2005 Q2 2005 Q3 2005 Q4 2005 Entertainment (6%) 1% 15% 11% 10% 5% (1%) 14% TREND OF REVENUE CHANGES Q1 2006 Q2 2006 Q3 2006 Q4 2006 Q1 2007 Q2 2007 Q3 2007 Q4 2007 Entertainment 21% 18% 12% 7% 7% 9% 17% (2%) TREND OF REVENUE CHANGES Q1 2008 Q2 2008 Q3 2008 Q4 2008 Q1 2009 Q2 2009 Q3 2009 Q4 2009 Entertainment (4%) (5%) (2%) 12% 25% 14% 5% 4% TREND OF REVENUE CHANGES Q1 2010 Q2 2010 Q3 2010 Entertainment 8% (3%) (0%) GROSS PROFIT The Entertainment gross profit increase was mainly attributed to the contribution of our South Carolina acquisitions, impact of favorable legislative actions in Alabama and restructuring actions including the closure of certain underperforming halls in Texas. Q3 2010 Q3 2009 Variance % Changege LTFD Corporation 24% Entertainment 25% Other NM Gross profit % 27% 21% Third Quarter 2010 Earnings Press Release Page: 4 CORPORATE OVERHEAD Variance % Change THIRD QUARTER (8%) Corporate overhead, as measured by management, reflected acquisition-related initiatives including the addition of personnel and included $57,000 of current year incentive plan reversals. See the reconciliation of GAAP and Non-GAAP financial measures which follows. INCOME (LOSS) and BASIC EPS FROM CONTINUING OPERATIONS Variance Q3 Income (loss) excluding noted items Q3 Income (loss) Q3 Basic Earnings (loss) per share Q3 Basic weighted average shares outstanding The steady performance reflects the changes noted above. NET INCOME (LOSS) and BASIC EPS (INCLUDING DISCONTINUED OPERATIONS) Variance Q3 Net Income (loss) Q3 Basic Earnings (loss) per share Q3 Basic weighted average shares outstanding Discontinued operations provided $21,302 of earnings in Q3 2009. Jeffrey L. Minch, President and Chief Executive Officer of Littlefield Corporation, offered the following comments: “The third quarter is always a traditionally weak quarter seasonally.It is gratifying to report that we were able to match the record level of revenue in Q3-2009. During the quarter, we repurchased 142,540 shares of our common stock at an average price of $0.72 per share. This brings the total shares repurchased under the share repurchase program to 405,285 shares at an average cost of $0.72. Third Quarter 2010 Earnings Press Release Page: 5 We have also announced the impending acquisition of additional bingo halls which will likely close in Q4-2010 indicating our continuing successful effort to grow the size of our portfolio and ultimately increase cash flow. These acquisitions are subject to final due diligence and regulatory approval. We remain focused on initiatives to improve our margins through both operational savings as well as revenue growth.Barring unforeseen changes I am optimistic the favorable trends will continue. Again, it is very gratifying to see gross margins growing from 21% to 27% thereby increasing gross profit by almost 25%. I would like to thank the employees of the Company for their continued dedication and efforts to attain these favorable results despite challenging economic conditions. I look forward to answering your questions during the Conference Call on Friday.” Earnings will be discussed in a conference call on Friday, October 29, 2010, at 11:00 AM CST.Interested parties may participate by calling (877) 407-9205 and requesting the Littlefield Earnings Conference Call. ABOUT LITTLEFIELD CORPORATION Littlefield Corporation, headquartered in Austin Texas,is the largest public owner of charitable bingo halls in the United States. The Company, through its corporate subsidiaries, develops, owns and operates 36 halls in Texas, South Carolina, Alabama and Florida. In Texas its corporate subsidiaries are involved as a licensed commercial lessor and only in South Carolina as a licensed promoter. Over 100 charities conduct bingo in these charitable bingo halls. RECONCILIATION OF GAAP AND NON-GAAP MEASURES In addition to disclosing results determined in accordance with GAAP, the Company discloses three non-GAAP financial measures: gross profit excluding start-up activities, corporate overhead and income (loss) from continuing operations excluding noted items. Management includes these non-GAAP financial measures to assist investors in assessing the Company’s operational performance and considers such non-GAAP measures to be important supplemental measures of performance. The Company presents these non-GAAP results as a complement to results provided in accordance with GAAP. Management uses these non-GAAP measures to manage and assess profitability and performance, to assist the public in measuring the Company’s performance, to allocate resources and relative to historical performance, to enable comparability between periods. Third Quarter 2010 Earnings Press Release Page: 6 Gross profit Q3 2010 Q3 2009 Gross profit (GAAP basis) Hall start-up activities Gross profit (non-GAAP basis) Corporate overhead Q3 2010 Q3 2009 General and administrative expenses(GAAP basis) Stock-based compensation Noted legal expenses Depreciation and amortization Corporate overhead (non-GAAP basis) Income (loss) from continuing operations Q3 2010 Q3 2009 Operating income (loss) (GAAP basis) Hall start-up activities Stock-based compensation Noted legal expenses Reduction of prior year reserve for incentive compensation Income (loss) excluding noted items (non-GAAP basis) In accordance with the safe harbor provisions of the Private Securities Reform Act of 1995: except for historical information contained herein, certain matters set forth in this press release are forward looking statements that are subject to substantial risks and uncertainties, including government regulation, taxation, competition, market risks, customer attendance, spending, general economic conditions and other risks detailed in the Company’s Securities and Exchange Commission filings and reports. Investors are always cautioned to be careful in drawing conclusions from a single press release, the Company’s performance in a single quarter or the individual opinions of any member of the Company’s management in making their individual investment decisions. 30
